Exhibit 10.17(c)
AMENDMENT TO THE
AIR PRODUCTS AND CHEMICALS, INC. LONG-TERM INCENTIVE
PLAN,
as amended and restated effective January 26, 2006 (the “Plan”).
     WHEREAS the Management Development and Compensation Committee of the Board
of Directors (the “Board”) of Air Products and Chemicals, Inc. (the “Company”),
has recommended that it is in the best interests of the Company and the Plan’s
present and future participants to revise and clarify the provisions thereunder
relating to (i) the treatment of Awards upon the occurrence of a Change in
Control as defined therein and (ii) the timing of payment of certain Awards; and
     WHEREAS capitalized terms used in this Amendment and not otherwise defined
shall have the meanings set forth in the Plan or in the applicable Award
Agreement thereunder.
     NOW, THEREFORE, BE IT RESOLVED THAT, effective January 1, 2008, the Plan is
hereby amended as follows:
     1. Section 9(c) of the Plan is hereby amended by adding to the end of
clause (i) thereunder the following sub-clause (C):
     “(c) Notwithstanding the provisions of sub-clauses (A) and (B), no payment
in respect of Deferred Stock Units will be made on an accelerated basis if such
accelerated payment would result in the Participant becoming subject to taxes or
penalties under Code Section 409A.”
     2. Section 9(d) of the Plan is hereby amended by adding the following
clause to the end thereof:
     “; provided that payments in respect of Deferred Stock Units that
constitute deferred compensation under Code Section 409A shall be made in
compliance with Code Section 409A.”
     3. Section 11 of the Plan is hereby replaced in its entirety with the
following:
     “11. Change in Control
     Following or in connection with the occurrence of a Change in Control, the
following shall or may occur as specified below, notwithstanding any other
provisions of this Plan to the contrary:

 



--------------------------------------------------------------------------------



 



     (a) Acceleration and Exercisability of Stock Options and Stock Appreciation
Rights; Amount of Cash and/or Number of Shares for Stock Appreciation Rights.
All Stock Options and Stock Appreciation Rights shall automatically (and without
any action by the Administrator) become immediately exercisable in full for the
period of their remaining terms; provided, however, that the acceleration of the
exercisability of any Stock Option or Stock Appreciation Right that has not been
outstanding for a period of at least six months from its respective date of
grant shall occur on the first day following the end of such six-month period.
     (b) Cash Surrender of Stock Options and Stock Appreciation Rights.
Notwithstanding Section 11(a), all or a portion of outstanding Stock Options or
Stock Appreciation Rights may, at the discretion of the Board or Committee, be
required to be surrendered by the holder thereof for cancellation in exchange
for a cash payment for each such Stock Option or Stock Appreciation Right. The
cash payment received for each share subject to the Stock Option or Stock
Appreciation Right shall be 100% of the amount, if any, by which the Change in
Control Price exceeds the per share strike price of such Stock Option or Stock
Appreciation Right (as applicable). Any such payment shall be made as soon as
practicable but no later than 30 days after the Change in Control.
     (c) Reduction in Accordance with Plan. The number of shares covered by
Stock Options and Stock Appreciation Rights will be reduced on a one-for-one
basis to the extent related Stock Options or Stock Appreciation Rights are
exercised, or surrendered for cancellation in exchange for a cash payment, as
the case may be, under this Section 11.
     (d) Lapse of Restrictions on Restricted Shares. Unless the applicable Award
agreement or an amendment thereto shall otherwise provide, all restrictions
applicable to an outstanding award of Restricted Shares shall lapse immediately
upon the occurrence of a Change in Control regardless of the scheduled lapse of
such restrictions; provided that all or a portion of such Restricted Shares may,
at the discretion of the Board or Committee, be required to be surrendered by
the holder thereof for cancellation in exchange for a cash payment for each such
Restricted Share equal to 100% of the Change in Control Price. Such payment
shall be made as soon as practicable but no later than 30 days after the Change
in Control.
     (e) Accelerated Payment of Deferred Stock Units. Unless the applicable
Award agreement or amendment thereto shall provide otherwise, all outstanding
Deferred Stock Units, together with any Dividend Equivalents for the period for
which such Deferred Stock Units have been outstanding, shall become fully vested
and shall be paid in full

 



--------------------------------------------------------------------------------



 



notwithstanding that the Deferral Periods as to such Deferred Stock Units have
not been completed. Such payment shall be in Common Stock (or, at the discretion
of the Board or Committee, in cash equal to the Change in Control Price
multiplied by the number of Deferred Stock Units in respect of which the payment
is being made) and shall be made as soon as practicable but no later than
30 days after the Change in Control; provided that all unearned Deferred Stock
Unit Awards conditioned on the satisfaction of performance conditions shall vest
in an amount determined by multiplying (A) the number of shares or units that
would have been earned under the Award at a target level of performance by (B) a
fraction, the numerator of which is the number of full months that shall have
elapsed since the beginning of the applicable performance period and the
denominator of which shall be the number of full months in such performance
period. Notwithstanding the above, payments in respect of Deferred Stock Units
that are subject to the requirements under Code Section 409A will be made in
accordance with the applicable Award Agreement.”
     4. Section 12 of the Plan is hereby amended by adding the following to the
end thereof:
     “Notwithstanding the foregoing sentence or any other provision of this Plan
to the contrary (but subject to the requirements under Code Section 409A), the
Board or Committee may, upon the occurrence of a corporate change under this
Section 12 or a Change in Control (i) make provision for a cash payment to the
holder of an outstanding Award in consideration for the cancellation of such
Award (including, in the case of outstanding Stock Options or Stock Appreciation
Rights, a cash payment to the holder of such Stock Options or Stock Appreciation
Rights in the amount equal to the excess, if any, of the Change in Control Price
with respect to the Common Stock subject to such Stock Options or Stock
Appreciation Rights over the aggregate exercise price of such Stock Options or
Stock Appreciation Rights), (ii) cancel and terminate any Stock Options or Stock
Appreciation Rights having a per share exercise price equal to, or in excess of,
the Fair Market Value of a share of Common Stock subject to such Stock Options
or Stock Appreciation Rights without any payment or consideration therfor or
(iii) make provision for a cash payment to the holder of an outstanding Award in
consideration for cancellation of such Award equal to the value of such Award
(such value to be determined by the Committee in its sole discretion based on
appropriate valuation models).”
     5. Section 14 of the Plan is hereby amended by adding the following
definition of “Change in Control Price” after the definition of “Change in
Control” and before the definition of “Code”:

 



--------------------------------------------------------------------------------



 



     “Change in Control Price” shall mean the highest tender or exchange offer
price paid or to be paid for Common Stock pursuant to the offer associated with
the Change in Control (such price to be determined by the Administrator from
such source or sources of information as it shall determine including, without
limitation, the Schedule 13D or an amendment thereto filed by the offeror
pursuant to Rule 13d-1 under the Act), or the price paid or to be paid for
Common Stock under an agreement associated with the Change in Control, as the
case may be.”
     RESOLVED FURTHER, that the proper officers of the Company be, and they each
hereby are, authorized and empowered, in the name and on behalf of the Company,
to make, execute, and deliver such instruments, documents, and certificates and
to do and perform such other acts and things as may be necessary or appropriate
to carry out the intent and accomplish the purposes of these Resolutions,
including without limitation, to make such additional revisions, if any, to the
Plan as may be required, in their discretion and upon advice of counsel to the
Company, for compliance with Section 409A of the Internal Revenue Code or other
applicable law.

         
 
      APCI BOARD OF DIRECTORS
24 January 2008

 